Name: Commission Regulation (EEC) No 3388/89 of 10 November 1989 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 11 . 89 Official Journal of the European Communities No L 326/21 COMMISSION REGULATION (EEC) No 3388/89 of 10 November 1989 on the supply of various lots of butteroil as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the talcing of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 864 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community as Community food aid, for supply to the recipients listed in Annex I, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 November 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . 0 OJ No L 172, 20 . 6 . 1989, p. 1 . 0 OJ No L 136, 26. 5 . 1987, p. 1 . O OJ No L 204, 25. 7 . 1987, p. 1 . No L 326/22 Official Journal of the European Communities 11 . 11 . 89 ANNEX I LOTS A and B 1 . Operation Nos ('): 713 and 714/89  Commission Decision of 29 . 5. 1989 2. Programme : 1989 3 . Recipient : World Food Programme, via Cristoforo Colombo 426, 1-00145 Rome (telex : 626675 I WFP) 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Malawi 6 . Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) (6) Q : to be manufactured from intervention butter, see OJ No C 216, 14. 8 . 1987, p. 7 (1.3.1 and 1.3.2) 8 . Total quantity : 849 tonnes 9 . Number of lots : two [A (713/89): 299 tonnes ; B (714/89): 550 tonnes] 10 . Packaging and marking : 2,5 kg and OJ No C 216, 14. 8 . 1987, pp. 7 and 8 (1.3.3 and 1.3.4) Supplementary markings on the packaging : 'ACTION No 713/89 / MALAWI 0375604 / BUTTEROIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / DAR-ES-SALAAM IN TRANSIT TO LILONGWE, MALAWI' 'ACTION No 714/89 / MALAWI 0375604 / BUTTEROIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / BEIRA IN TRANSIT TO BLANTYRE, MALAWI' and OJ No C 216, 14. 8 . 1987, p . 8 (1.3.4) 11 . Method of mobilization : purchase of butter from : Voedselvoorzieningsin- en verkoopbureau (VIB), Burg. Kessenplein 3, 6431 KM Hoensbroek, Postbus 960, 6430 AZ Hoensbroek ; , (tel. 045 23 83 83 ; telex 56396 + ; telefax 045 22 27 35) The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Commission Regulation (EEC) No 2315/76 (OJ No L 261 , 25. 9 . 1976, p. 12), as last amended by Regulation (EEC) No 343/89 (OJ No L 39, 1 L 2. 1989, p. 20) 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making die goods available at the port of shipment : 18 to 31 . 12. 1989 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 27. 11 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 4. 12. 1989 (b) period for making the goods available at the port of shipment : 25. 12. 1989 to 5 . 1 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200, rue de la Lot, 200 B- 1 049 Bruxelles. (telex : 22037 AGREC B) 25. Refund payable on request by the successful tenderer f5): refund applicable on 13. 10 . - 1989 fixed by Commission Regulation (EEC) No 3080/89 (OJ No L 294, 13 . 10 . 1989, p. 22) 11 . 11 . 89 Official Journal of the European Communities No L 326/23 LOT C 1 . Operation No ('): 698/89  Commission Decision of 29. 5. 1989 2. Programme : 1989 3 . Recipient : World Food Programme, via Cristoforo Colombo 426, 1-00145 Rome (telex : 626675 I WFP) 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Yemen PDR 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) (6) f) : to be manufactured from intervention butter, see OJ No C 216, 14. 8 . 1987, p. 7 (1.3.1 and 1.3.2) 8 . Total quantity : 15 tonnes 9. Number of lots : one 10. Packaging and marking : 5 kg and OJ No C 216, 14. 8 . 1987, pp. 7 and 8 (1.3.3 and 1.3.4) Supplementary markings on the packaging : 'ACTION No 698/89 / YEMEN PDR 0304200 / BUTTEROIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / ADEN' and OJ No C 216, 14. 8 . 1987, p. 8 (1.3.4) 1 1 . Method of mobilization : purchase of butter from : Voedselvoorzieningsin- en verkoopbureau (VIB), Burg. Kessenplein 3, 6431 KM Hoensbroek, Postbus 960, 6430 AZ Hoensbroek (tel . 045 23 83 83 ; telex 56396 + ; telefax 045 22 27 35) The addresses of the places of storage ate given in Annex II Selling price determined in accordance with Article 2 of Commission Regulation (EEC) No 2315/76 (OJ No L 261 , 25. 9. 1976, p. 12), as last amended by Regulation (EEC) No 343/89 (OJ No L 39, 1 1 . 2. 1989, p. 20) 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 to 31 . 12. 1989 18 . Deadline for the supply :  19 . Procedure for determining die costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 12 noon on 27. 11 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 4. 12. 1989 (b) period for making the goods available at the port of shipment : 25. 12 . 1989 to 5. 1 . 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles, (telex : 22037 AGREC B) 25. Refund payable on request by the successful tenderer (*) : refund applicable on 13 . 10 . 1989 fixed by Commission Regulation (EEC) No 3080/89 (OJ No L 294, 13. 10 . 1989, p. 22) No L 326/24 Official Journal of the European Communities 11 . 11 . 89 Notes (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of the Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 (') Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1.8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annexes. (*) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate . 0 The successful, tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin . 11 . 11 . 89 Official Journal of the European Communities No L 326/25 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  11  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Cantidad Nombre y direcciÃ ³n del almacenista Partiets nummer MÃ ¦ngde Lagerindehaverens navn og adresse Nummer der Partie Menge Name und Adresse des Lagerhalters Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã ¤Ã Ã ½Ã ¿Ã ¹ Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Number of lot Quantity Address of store NumÃ ©ro du lot QuantitÃ © Nom et adresse du stockeur Numero della partita QuantitÃ Nome e indirizzo del detentore Nummer van de partij Hoeveelheid Naam en adres van de depothouder NÃ ºmero do lote Quantidade Nome e endereÃ §o do armazenista A 364 800 kg 1 . Daalimpex BV 713/89 Randweg 53 l 1948 NS Beverwijk 245 725 kg 2. Gosliga BV l James Wattstraat 6 8912 AS Leeuwarden 119 075 kg B 671 000 kg 1 . Veldboer BV 714/89 Dorpssstraat 7 II 1747 HA Tuitjenhorn 445 300 kg 2. Nemijtek BV Il veilingkade 4 \ 4815 HC Breda 225 700 kg C 18 300 kg De Landbouw BV 698/89 Parkstraat 1 I 7202 AD Zutphen